        Case 0:18-cv-62424-RS Document 3 Entered on FLSD Docket 10/11/2018 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District of Florida


                    CARLA Y. WILLIAMS                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                                          18CV62424
                                                                       )
          UNITED STATES POSTAL SERVICE                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Postal Service
                                           c/o United States Attorney
                                           Southern District of Florida (Fort Lauderdale)
                                           500 E. Broward Blvd.
                                           Fort Lauderdale, FL 33394



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jordan M. Kirby, Esquire
                                           RUBENSTEIN LAW, P.A
                                           2 South University Drive, Suite 235
                                           Plantation, FL 33324
                                           Tel: (954) 661 6000 / Fax: (954) 515 5795


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                 Oct 11, 2018
Date:
                                                                                             s/ Doris Jones
        Case 0:18-cv-62424-RS Document 3 Entered on FLSD Docket 10/11/2018 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of Florida


                    CARLA Y. WILLIAMS                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                                          18CV62424
                                                                      )
          UNITED STATES POSTAL SERVICE                                )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Postal Service
                                           c/o Attorney General of the United States
                                            U.S. Department of Justice
                                            950 Pennsylvania Avenue, NW
                                            Washington, DC 20530



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jordan M. Kirby, Esquire
                                           RUBENSTEIN LAW, P.A
                                           2 South University Drive, Suite 235
                                           Plantation, FL 33324
                                           Tel: (954) 661 6000 / Fax: (954) 515 5795


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




               Oct 11, 2018
Date:
                                                                                             s/ Doris Jones
